This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 KERRY KRUSKAL,

 3          Plaintiff-Appellant,

 4 v.                                                                                   No. 35,237

 5 JUAN MARTINEZ and DIANA
 6 MARTINEZ, husband and wife,

 7          Defendants-Appellees.

 8 APPEAL FROM THE DISTRICT COURT OF TAOS COUNTY
 9 Jeff McElroy, District Judge

10 Kerry Kruskal
11 Arroyo Seco, NM

12 Pro Se Appellant

13 Carol A. Neelley PC
14 Carol A. Neelley
15 Santa Fe, NM

16 for Appellees


17                                 MEMORANDUM OPINION

18 BUSTAMANTE, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed disposition. No memorandum opposing summary affirmance has been filed,

3 and the time for doing so has expired.

4   {2}   Affirmed.

5   {3}   IT IS SO ORDERED.

6

7                                   _______________________________________
8                                   MICHAEL D. BUSTAMANTE, Judge

9 WE CONCUR:


10
11 MICHAEL E. VIGIL, Chief Judge


12
13 LINDA M. VANZI, Judge




                                           2